Citation Nr: 1004379	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-01 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
lumbosacral spine disease, status post laminectomy and 
diskectomy, L5-S1, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased initial evaluation for 
cervical spine pain with degenerative joint disease, C4-5, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased initial evaluation for 
carpel tunnel syndrome of the left hand, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased initial evaluation for 
carpel tunnel syndrome of the right hand, currently 
evaluated as noncompensable. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 until June 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

The Veteran also timely appealed a December 2005 rating 
decision which granted service connection for headaches.  
However, in a March 2007 statement submitted through his 
representative, the Veteran withdrew the issue.  
Accordingly, that issue is not before the Board.  38 C.F.R. 
§ 20.204.

The Board previously considered this appeal in February 2008 
and remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  
As such, this matter is properly returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's lumbosacral spine disease, status post 
laminectomy and diskectomy, L5-S1, was not manifested by 
limitation of flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

2.  There is no evidence the Veteran's lumbosacral spine 
disease, status post laminectomy and diskectomy, L5-S1, 
resulted in incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the prior 
year.

3.  The Veteran's cervical spine pain with degenerative 
joint disease is not shown to manifest with forward flexion 
of the cervical spine of 15 degrees or less or favorable 
ankylosis of the entire cervical spine.

4.  There is no evidence the Veteran's cervical spine pain 
with degenerative joint disease resulted in incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the prior year.

5.  The evidence of record does not demonstrate that the 
Veteran's carpal tunnel syndrome of the left hand is 
productive of moderate incomplete paralysis of the median 
nerve.

6.  The evidence of record does not demonstrate that the 
Veteran's carpal tunnel syndrome of the right hand is 
productive of mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral spine disease, status post laminectomy and 
diskectomy, L5-S1, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5237 
(2009).

2.  The criteria for an evaluation in excess of 20 percent 
for cervical spine pain with degenerative joint disease have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71, 4.71a, Diagnostic Code 5237 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the left hand have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.69, 4.124a, 
Diagnostic Codes 8515 (2009).

4.  The criteria for an initial compensable evaluation for 
carpal tunnel syndrome of the right hand have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107  (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.69, 4.124a, 
Diagnostic Codes 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran dated in August 2004, March 2006 
and March 2008 that fully addressed all notice elements.  
The August 2004 and March 2008 letters advised the Veteran 
of the information required to substantiate the claim, the 
evidence VA would seek to provide and the evidence the 
Veteran should seek to provide.  The March 2006 and March 
2008 letters informed the Veteran of how VA determines 
disability ratings and effective dates.  

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records in support of his claim.  

The Veteran has testified that he treated with a private 
physician for his conditions and provided some of their 
records.  To the extent there are further records which have 
not been obtained, the Board notes that the Veteran was 
provided additional time after the hearing to obtain and 
submit relevant medical records.  Significantly, after the 
October 2007 video conference hearing, the Veteran filed a 
statement through his representative in December 2007 
indicating that he had submitted all of the medical evidence 
he was able to obtain and VA should proceed with 
adjudication of the claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claims

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of 
the evidence, any reasonable doubt remaining will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the Veteran is appealing the initial 
assignment of his disability ratings, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Additionally, the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Lumbar Spine

The Veteran seeks an increased initial rating for his 
lumbosacral spine disease, status post laminectomy and 
diskectomy.  The RO granted service connection for the 
condition in a January 2005 rating decision.  At that time, 
a 20 percent evaluation was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  The Veteran contends the 
current rating evaluation does not accurately reflect the 
severity of his disability.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The Schedule for Rating Criteria mandates that disabilities 
of the spine rated under Diagnostic Codes 5235 to 5243 will 
be evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.  This General Rating Formula assigns 
disability ratings with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by the residuals of the injury or 
disease.  Under this formula, a 20 percent disability rating 
is for assignment when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or with a combined range of motion not 
greater than 120 degrees or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent disability rating is for assignment 
when forward flexion of the thoracolumbar spine is 30 
degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is for 
assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate Diagnostic Code.  
Note (2) to the General Rating Formula explains that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Note (5) defined unfavorable ankylosis as a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability rating for a disability using the 
limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 
4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5293 for intervetebral disc syndrome.  Under Diagnostic 
Code 5293, a 20 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past twelve 
months; a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Note (1) after the 
Diagnostic Code explains that an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  That Diagnostic 
Code also provides an alternative method for evaluating 
intervertebral disc syndrome by providing for separate 
evaluations for chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities in assigning whichever method results in the 
higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293.

In the present case, the Veteran applied for benefits 
directly after service and was provided an effective date of 
July 1, 2004, the day following his separation from service.  
38 C.F.R. § 3.400 (b)(2).  The Veteran has not challenged 
the effective date, and indeed, an earlier date would not be 
possible in this case.  Thus, although there are clearly 
records that note the Veteran underwent a laminectomy and 
diskectomy during service, the relevant question in this 
matter is the state of his disability for the period 
beginning July 1, 2004. 

The Veteran was afforded a VA examination in October 2004 to 
assess the presence and severity of any current disability.  
The examiner considered the Veteran's complaints and 
examined the Veteran.  The Veteran reported worsening low 
back pain with intermittent radiation down the left leg and 
a numb area on the lateral upper left thigh.  He also 
described stiffness in the back.  He indicated the symptoms 
were constant and worse with prolonged standing, walking, 
bending or lifting.  He treated with medication but denied 
use of assistive devices.  The Veteran related problems from 
walking too much and denied any other problems with 
activities of daily living.  

Clinical examination reflected the spine, limbs, posture, 
gait, position of the head, and curvatures of spine were 
symmetrical in appearance and in rhythm of spinal motion.  
There was forward flexion limited by pain and stiffness at 
45 degrees and stopped at 70 degrees.  There was extension 
to 30 degrees.  There was right and left lateral flexion to 
30 degrees and right and left lateral rotation to 30 
degrees.  The spine was painful on motion, and range of 
motion was additionally limited by pain following 
repetition.  There was no evidence of spasm, weakness or 
tenderness but there was positive objective evidence of 
painful motion.  There were no postural disabilities, fixed 
deformities or ankylosis or abnormality of the musculature 
of the back.  

Neurological examination reflected strength of the lower 
extremities of 5/5 and deep tendon reflexes were 2+ 
bilaterally.  There was diminished sensation to light touch 
over the top of the thigh, not extending below the knee or 
posterior thigh.  X-rays showed degenerative changes at L5-
S1.  The impression was lumbosacral spine disease, status 
post surgery with residual pain and some sensory deficits.  

An August 2005 private record noted complaints of stiffness 
following prolonged standing or walking.  The physician 
reported that medication helped.  Range of motion was noted 
to be okay and flexion was noted to 90 degrees.  Straight 
leg raise was negative bilaterally.  The Veteran was able to 
walk on his heels and toes.  Motor and sensory examinations 
were okay.  

The Veteran was afforded a VA examination in December 2005.  
The examiner reviewed the claims file and considered the 
Veteran's complaints of back and neck pain.  Clinical 
examination reflected deep tendon reflexes were 2+/2+.  The 
lower extremity muscle strength was noted to be 5/5.  
Sensory examination reflected diminished sensation from the 
L5 distribution extending below the knee.  

The Veteran underwent a VA examination in September 2009.  
The examiner reviewed the claims file and considered the 
Veteran's complaints of daily pain with stiffness.  The 
Veteran denied radiation or weakness of the lumbar spine 
pain but described some numbness of the lateral upper left 
thigh.  He treated with medication and denied flare-ups.  He 
did not use any assistive devices.  He denied problems with 
activities of daily living but described some impairment in 
work as he could no longer climb ladders, get on or off 
aircraft or lift heavy things.  

Clinical examination reflected the spine was normal and 
symmetrical.  There was forward flexion to 80 degrees.  
Extension was found to 30 degrees.  Right and left lateral 
flexion was found to 20 degrees and there was bilateral 
rotation to 20 degrees.  The Veteran was stopped at all 
endpoints due to stiffness.  The spine was not painful on 
motion and there was no additional limitation due to pain, 
fatigue, weakness, lack of endurance or repetition.  There 
was also no objective evidence of painful motion, spasm, 
weakness, or tenderness.  There was no evidence of postural 
abnormality, fixed deformity (ankylosis) or other 
abnormality of the musculature of the back.  

Neurological examination reflected deep tendon reflexes were 
1-2+ bilaterally without sensory or motor deficits.  There 
was no diminished sensation to light touch over the top of 
the thigh not extending below the knee or posterior thigh.  
X-rays of the spine showed mild progression of 
osteoarthritic disease of the lumbar spine at L4-S1.  The 
impression was degenerative joint disease of the lumbosacral 
spine with mild to moderate residual functional impairment.  

The Veteran also provided testimony at an October 2007 Board 
hearing.  The Veteran explained that he had trouble walking 
and sitting and reported difficulty standing for more than a 
half hour.  The Veteran explained that the sciatica began to 
return after leaving service and he indicated it was his 
understanding that this was from the degenerative disc 
disorder of the L2 and L3.  He explained it was struggle to 
find a position without pain.  He treated with muscle 
relaxers and also underwent physical therapy at a private 
facility.  The Veteran indicated he could not bend his back 
without problems and described stiffness when he bent his 
back.  He indicated he tried to take walks to exercise.  

When the evidence of record is reviewed under the schedular 
criteria set forth above, the Board finds that a higher 40 
percent evaluation is not warranted.  Specifically, none of 
the records reflect the Veteran's flexion of the lumbar 
spine was limited to 30 degrees or less.  In fact, the 
October 2004 VA examination noted flexion to 45 degrees with 
pain, the private record noted flexion to 90 degrees and the 
September 2009 VA examination found flexion to 80 degrees.  
While the Veteran clearly had significant pain and treated 
for the lumbosacral spine disease, there was simply no 
evidence documenting that the Veteran had limitation of 
flexion to 30 degrees or less at any point.  Nor is there 
any evidence the Veteran has favorable ankylosis of the 
entire thoracolumbar spine.  In fact, both the October 2004 
and September 2009 VA examinations found there was no 
evidence of any fixed deformity (ankylosis).  Thus, the 
evidence clearly shows the Veteran continues to have motion, 
albeit limited, of the lumbosacral spine.  

The Board acknowledges that the Veteran has repeatedly 
complained of pain associated with his lumbosacral spine 
disease.  The record also reveals that the Veteran has at 
various times taken medication to treat pain.  However, the 
VA examiners were specifically asked to consider the effects 
of pain, fatigue, weakness, and lack of endurance following 
repetitive use.  After examining the Veteran and considering 
his complaints, the October 2004 examiner noted flexion to 
70 degrees with pain and flexion only to 45 degrees without 
pain.  Additionally, the September 2009 VA examiner 
explained that the Veteran was not found to have additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance.  Therefore, even considering the effects of 
pain, fatigue, weakness, or lack of endurance, the Veteran 
continued to have motion greater than 30 degrees.  In other 
words, the current 20 percent evaluation assigned 
contemplates the effect of the Veteran's complaints of pain, 
fatigue, limitation of movement and lack of endurance, and 
an increased evaluation based solely on pain is not 
warranted. 38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5237; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also considered whether an increased evaluation 
was warranted under Diagnostic Code 5293.  In this regard, 
there was no evidence that the Veteran's lumbosacral spine 
disease ever resulted in incapacitating episodes requiring 
bed rest prescribed by a physician and treatment prescribed 
by a physician.  As such, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes is inapplicable to the present case.

The Board considered whether an increased evaluation could 
be granted based upon the granting of a separate 
neurological disability related to the lumbar spine.  The 
veteran consistently described numbness of the left thigh.  
While the VA examinations dated in October 2004 and December 
2005 noted some diminished sensation over the thigh, other 
neurological testing such as muscle strength and reflexes of 
the lower extremities remained grossly intact.  By September 
2009, although the Veteran still reported some numbness of 
the left lateral thigh, the examiner found no sensory or 
motor deficits and indicated there was no diminished 
sensation to light touch.  Therefore, at best, there are 
subjective complaints of radiculopathy, with some objective 
findings of decreased sensation; however, the objective 
findings do not represent slight, incomplete paralysis of 
the sciatic nerve to warrant a separate rating.  Nor is the 
Veteran shown to have any associated bowel or bladder 
impairment that would warrant a separate evaluation. 

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has also considered 
whether a staged rating is appropriate. However, in the 
present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted. 

Cervical Spine

The Veteran seeks an increased initial rating for his 
cervical spine pain with degenerative joint disease.  The RO 
granted service connection for the condition in a January 
2005 rating decision.  At that time, a 20 percent evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
The Veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  Having 
carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Regulations pertaining to the criteria for evaluating 
disorders of the spine, including a cervical strain 
evaluated under Diagnostic Code 5237, provides for the 
assignment of disability ratings based upon a General Rating 
Formula for Diseases and Injuries of the Spine.  This 
formula assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the 
injury or disease.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, a 20 percent evaluation 
is for assignment upon a showing of forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or a combined range of motion not greater than 
170 degrees or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 
percent evaluation is for assignment for forward flexion of 
the cervical spine limited to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation contemplates a finding of unfavorable 
ankylosis of the entire cervical spine.  An evaluation in 
excess of 40 percent requires unfavorable ankylosis of the 
entire thoracolumbar spine for a 50 percent evaluation and 
unfavorable ankylosis for the entire spine for a 100 percent 
evaluation.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate Diagnostic Code.  
Note (2) to the General Rating Formula explains that for VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  Note (5) defined unfavorable ankylosis as a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability rating for a disability using the 
limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 
4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5293 for intervetebral disc syndrome.  Under Diagnostic 
Code 5293, a 20 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past twelve 
months; a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Note (1) after the 
Diagnostic Code explains that an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  That Diagnostic 
Code also provides an alternative method for evaluating 
intervertebral disc syndrome by providing for separate 
evaluations for chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities in assigning whichever method results in the 
higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Veteran was afforded a VA examination in October 2004.  
The Veteran complained of stiffness and pain in the neck. He 
denied any radiation to the arms and denied flare-ups. He 
treated with medication and reported trouble doing some 
activities such as raking leave.  Examination reflected 
forward flexion limited by pain and stiffness to 30 degrees.  
Extension was limited by pain and stiffness to 30 degrees.  
Right and left lateral flexion was limited by pain and 
stiffness to 30 degrees and bilateral rotation was limited 
by pain and stiffness to 40 degrees.  There was painful 
motion and motion was additionally limited by pain following 
repetitive use.  There was positive objective evidence of 
painful motion but no evidence of spasms, weakness or 
tenderness.  

Neurological examination reflected muscle strength of the 
upper extremities was 5/5 with deep tendon reflexes of 2+ 
bilaterally.  There was no evidence of sensory deficit in 
the upper extremities.  X-rays illustrated degenerative 
changes in the mid-cervical spine at C4-5 with loss of 
normal cervical lordosis.  

A January 2005 private record noted the Veteran complained 
the right shoulder and arm were numb.  Range of motion of 
the cervical spine resulted in positive pain.  Motor and 
sensory examination of the right upper extremity was okay.

The Veteran was afforded a VA examination in December 2005.  
The examiner reviewed the claims file and considered the 
Veteran's complaints of back and neck pain.  The Veteran 
described headaches that occurred at the back of the neck 
and radiated to the entire neck.  The Veteran reported 
chronic neck pain and stiffness and described exacerbation 
after activity.  Clinical examination reflected deep tendon 
reflexes were 2+/2+.  The upper extremity muscle strength 
was noted to be 5/5.  Sensory examination was intact in the 
upper extremities.  

The Veteran was afforded a VA examination in September 2009.  
The examiner reviewed the claims file and considered the 
Veteran's complaints of daily neck pain and stiffness, worse 
with standing. The Veteran denied radiation to the arms and 
denied weakness.  He described some numbness in the 
posterior neck area.  He treated with medication and denied 
flare-ups.  He did not report any prior surgery.  

Examination of the spine was normal.  Forward flexion was 
noted to have pain at 30-45 degrees.  There was pain from 
20-45 degrees of extension.  There was bilateral flexion to 
30 degrees and rotation to the left was noted to have pain 
at 40-50 degrees.  Rotation to the right had pain at 30-60 
degrees. The spine was painful on motion; however, the range 
of motion was not additionally limited by pain fatigue 
weakness or lack of endurance following repetitive motion.  
There was positive objective evidence of painful motion but 
no evidence of spasm, weakness, or tenderness. There was no 
postural abnormality, no ankylosis and no abnormality of the 
musculature of the cervical spine.  X-rays showed mild 
progression of osteoarthritis disease since the prior study 
in 2004.  The impression was degenerative joint disease of 
the cervical spine with mild to moderate residual functional 
impairments.  

The Veteran also provided testimony at an October 2007 Board 
hearing. The Veteran indicated that he had not treated for 
the cervical spine since 2005.  He described sciatica down 
the left arm and into the fingers.  He also related that 
when he performs computer work he could only use the right 
hand.  He felt the inability to use the left hand was a 
combination of the cervical spine and the carpal tunnel 
syndrome.  He explained his neck was occasionally painful 
and he described cracking and popping when he moved it.  He 
explained the weight of his head sometimes felt like it 
caused pain.  He indicated his main concern was the pain 
down the left arm and causing tingling in the fingers.  

When the evidence of record is reviewed under the schedular 
criteria set forth above, the Board finds that a higher 30 
percent evaluation is not warranted.  Specifically, none of 
the records reflect the Veteran's flexion of the cervical 
spine was limited to 15 degrees or less.  In fact, the 
October 2004 VA examination noted flexion to 30 degrees with 
pain and the September 2009 VA examination found flexion to 
30-45 degrees.  While the Veteran clearly had significant 
pain and treated for the cervical spine disease, there was 
simply no evidence documenting that the Veteran had 
limitation of flexion to 15 degrees or less at any point.  
Nor is there any evidence the Veteran has favorable 
ankylosis of the cervical spine.  In fact, both the October 
2004 and September 2009 VA examinations found there was no 
evidence of any fixed deformity or ankylosis.  Thus, the 
evidence clearly shows the Veteran continues to have motion, 
albeit limited, of the cervical spine.  

The Board acknowledges that the Veteran has repeatedly 
complained of pain associated with his cervical spine 
disease and treats with medication.  However, the VA 
examiners were specifically asked to consider the effects of 
pain, fatigue, weakness, and lack of endurance following 
repetitive use.  After examining the Veteran and considering 
his complaints, the October 2004 examiner noted flexion to 
30 degrees with pain.  Additionally, the September 2009 VA 
examiner explained that the Veteran was not found to have 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance.  Therefore, even considering 
the effects of pain, fatigue, weakness, or lack of 
endurance, the Veteran continued to have motion greater than 
30 degrees.  In other words, the current 20 percent 
evaluation assigned contemplates the effect of the Veteran's 
complaints of pain, fatigue, limitation of movement and lack 
of endurance, and an increased evaluation based solely on 
pain is not warranted. 38 C.F.R. § 4.45, 4.71a, Diagnostic 
Codes 5237; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also considered whether an increased evaluation 
was warranted under Diagnostic Code 5293.  In this regard, 
there was no evidence that the Veteran's cervical spine 
disease ever resulted in incapacitating episodes requiring 
bed rest prescribed by a physician and treatment prescribed 
by a physician.  As such, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes is inapplicable to the present case.

The Board considered whether an increased evaluation could 
be granted based upon the granting of a separate 
neurological disability related to the cervical spine. While 
the veteran described some radiation of the cervical spine 
pain to his left arm during the Board hearing, the Veteran 
denied any symptoms of radiation during the October 2004 and 
September 2009 VA examinations.  Furthermore, sensory 
examinations and other clinical testing consistently found 
the upper extremities retained normal muscle strength and 
never reflected sensory deficit.  Even the January 2005 
private record that noted some complaints of numbness of the 
right upper extremity found the motor and sensory 
examinations were okay.   Therefore, at best, there are 
subjective complaints of radiculopathy, with no objective 
findings of slight, incomplete paralysis of the median 
nerve, to warrant a separate rating.  

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has also considered 
whether a staged rating is appropriate. However, in the 
present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted. 

Bilateral Carpal Tunnel Syndrome

The Veteran also seeks increased evaluations for his 
bilateral carpal tunnel syndrome.  The RO granted service 
connection in a January 2005 rating decision.  At that time, 
a noncompensable evaluation was assigned for the right side 
carpal tunnel syndrome and a 10 percent evaluation was 
assigned for the left side carpal tunnel syndrome.  The 
condition was evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8599-8515.  The Veteran contends the current rating 
evaluation does not accurately reflect the severity of his 
disabilities.  

As noted above, the Veteran's carpal tunnel syndrome of the 
bilateral hands were rated under Diagnostic Codes 8599-8515.  
Diagnostic Code 8599 indicates the disability is not listed 
in the Schedule for Rating Disabilities and it has been 
rated by analogy under a closely related disease or injury. 
38 C.F.R. §§ 4.20, 4.27.  In the present case, the RO rated 
the claim under Diagnostic Code 8515 for paralysis of the 
median nerves.  

As an initial matter, the evidence of record reflects the 
Veteran is left-handed.  Therefore, the left extremity is 
the major extremity for evaluation purposes.

Under Diagnostic Code 8515, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the minor 
extremity.  A 20 percent evaluation is warranted for 
moderate incomplete paralysis of the minor extremity.  A 40 
percent evaluation is assigned when there is severe 
incomplete paralysis of the minor extremity.  A 60 percent 
evaluation is warranted when there is complete paralysis of 
the minor extremity.

When evaluating the major extremity, Diagnostic Code 8515 
provides for a 10 percent evaluation for mild incomplete 
paralysis of the major extremity.  A 30 percent evaluation 
is warranted for moderate incomplete paralysis of the major 
extremity.  A 50 percent evaluation is warranted for severe 
incomplete paralysis of the major extremity.  A 70 percent 
evaluation when the complete paralysis if of the major 
extremity.  

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree. 38 C.F.R. § 4.124a, Note.

Under Diagnostic Code 8515, complete paralysis of the median 
nerve is marked by the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbance.  

The words "mild" "moderate" and "severe" are not defined in 
the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." See 38 
C.F.R. § 4.6 (2009).  The term "incomplete paralysis" as it 
pertains to peripheral nerve disabilities indicates a degree 
of lost or impaired function substantially less than the 
type pictured for complete paralysis given with each nerve.  
When the involvement is wholly sensory, the rating for the 
mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The records reflect the Veteran had significant symptoms of 
bilateral carpal tunnel syndrome during service and even 
underwent a right sided carpal tunnel release in April 2004.  
As with the claims for the back and neck, however, the 
Veteran has been provided an effective date of July 1, 2004, 
the day after his discharge from service.  The Veteran has 
not challenged this effective date and in fact has been 
provided the earliest possible effective date under VA laws.  
38 C.F.R. § 3.400.   Accordingly, it is the severity of the 
condition beginning July 1, 2004 that is most significant. 

The Veteran was afforded a VA examination in October 2004.  
The examiner considered the Veteran's subjective complaints 
of bilateral carpal tunnel syndrome. The Veteran indicated 
he was status post right sided carpal tunnel release in 
April 2004 with resolution of symptoms.  He described 
intermittent symptoms on the left requiring use of a splint 
about once a week. He described wrist pain and tingling in 
thumb, 1st, 2nd, 3rd and 4th fingers of the left hand.  
Neurological examination reflected muscle strength of 5/5 in 
the upper extremities.  There were deep tendon reflexes of 
2+ in the bilateral upper extremities.  No sensory deficits 
were noted in the upper extremities.  The diagnosis was 
bilateral carpal tunnel with status post right release 
procedure with good results and persistent left hand 
symptoms that appeared well-controlled with nonsurgical 
interventions.  

The Veteran was afforded a VA examination in December 2005. 
The examiner reviewed the claims file and considered the 
Veteran's complaints.  Examination of the extremities showed 
no edema, no varicosities and pulses were 2+ throughout.  
Deep tendon reflexes were 2+.  Upper extremity muscle 
strength was 5/5.  Sensory examination was intact in the 
upper extremities.  

The Veteran was afforded a VA examination in September 2009 
to assess the severity of his disability.  The examiner 
reviewed the claims file and considered the Veteran's 
complaints.  The Veteran was left-hand dominant and was 
status post carpal tunnel surgery of the right hand. He 
related he got fleeting pain in the wrist and palm if he hit 
the wrist area.  There were no flare-ups of the right hand.  
The Veteran described flare-ups of the left side that 
occurred monthly and lasted a few days.  He used a splint 
during flare-ups and treated with nonsteroidal anti-
inflammatories.  There was pain of the left wrist and palm 
shooting to thumb and index and middle fingers during flare-
ups. Flares were triggered by grabbing things or extensive 
typing.  There were no other paresthesias, dysesthesias or 
sensory abnormalities.  The condition did not interfere with 
daily activity.  

The examiner related that the injury involved the median 
nerve.  Examination reflected negative phallens and positive 
tinnels. There were no sensory or motor deficits and no 
paralysis neuritis or neuralgia or muscle wasting or 
atrophy.  There was dorsiflexion from 0-70 degrees and 
palmar flexion from 0-80 degrees. The joints were not 
painful on motion and range of motion was not additionally 
limited by pain, fatigue weakness or lack of endurance 
following repetition.  The impression was right carpal 
tunnel release status post surgery with no residual 
functional impairment and left carpal tunnel syndrome with 
intermittent flares and no reported residual functional 
impairment.  

The Veteran also provided testimony at an October 2007 Board 
hearing.  He indicated he had numbness in the left arm and 
tingling of the fingers of the left hand.  He felt this was 
due to a combination of the radiation of the neck pain and 
the carpal tunnel syndrome. The Veteran explained his carpal 
tunnel syndrome limited his ability to use the computer and 
slowed him down at work.  He also indicated that he would 
occasionally lose his grip when he tried to carry things.  
The Veteran indicated he used a brace a couple times a week.  
The Veteran indicated he had surgery on the right hand and 
occasionally got tingling and stiffness of the right hand 
but he felt it was more of a nuisance and the left hand had 
more difficulty.  

When the evidence is reviewed in light of the above rating 
criteria, the Board finds that the preponderance of the 
evidence is against the claim for carpal tunnel syndrome of 
the right side and an increased evaluation is not warranted. 
Specifically, there is no evidence the right hand numbness 
approximates the criteria for mild incomplete paralysis.  
Indeed, the evidence reflects that in October 2004 the 
Veteran denied any symptoms of the right hand.  Muscle 
strength and sensory findings were normal.  Similarly, the 
December 2005 VA examination documented normal muscle 
strength and sensory findings of the upper extremities.  The 
most recent September 2009 VA examination also noted only 
occasional complaints of pain of the right wrist and found 
no sensory or motor deficits and no evidence of paralysis 
neuritis or neuralgia.  The examiner concluded there was no 
residual functional impairment.  Significantly, even during 
the October 2007 Board hearing, the Veteran indicated that 
his right carpal tunnel syndrome did not frequently cause 
problems.  Therefore, although the Veteran described some 
occasional tingling and stiffness, as the Veteran retained 
full motion of the wrist and objective evidence never 
reflected any deficit of the right upper extremity, an 
increased compensable evaluation for carpal tunnel syndrome 
is denied.

Similarly, when the evidence is reviewed in light of the 
above rating criteria, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased evaluation for carpal tunnel syndrome of the left 
hand.  Specifically, there is no evidence the left hand 
numbness approximates the criteria for moderate incomplete 
paralysis.  Rather, while there are complaints of numbness 
and tingling of the left arm and hand, there was no 
objective evidence of such symptoms.  The October 2004 VA 
examination noted complaints of tingling but demonstrated 
normal strength and reflexes and no sensory deficits were 
noted.  The December 2005 VA examination also concluded 
there were normal deep tendon reflexes, muscle strength and 
sensory examination was intact in the upper extremities.  
The September 2009 VA examination also noted subjective 
complaints of pain and tingling, but found no objective 
evidence of sensory or motor deficits or otherwise 
demonstrate paralysis neuritis or neuralgia.  As such, the 
evidence indicates the nerve involvement is wholly sensory 
and therefore, the current 10 percent evaluation is 
appropriate. See 38 C.F.R. § 4.124a, note. Accordingly, an 
evaluation in excess of 10 percent for left hand numbness is 
denied.

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether 
staged ratings were appropriate. However, in the present 
case, the Veteran's symptoms of numbness and tingling of the 
upper extremities remained constant throughout the course of 
the period on appeal and as such staged ratings are not 
warranted.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the Veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards for any 
of the veteran's disabilities.  In the absence of such 
factors, the Board finds that the criteria for referral for 
the assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met. Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Finally, the Board considered the application of Rice v. 
Shinseki, 22 Vet. App. 447 (2009), which held that a TDIU 
claim is part of an increased rating claim when such claim 
is raised by the record.  In this case, the Veteran has not 
argued, and the record does not otherwise reflect, that the 
lumbosacral spine disability, cervical spine disability, or 
bilateral carpal tunnel syndrome renders the Veteran totally 
unemployable.  Rather, during the September 2009 VA 
examination, the Veteran indicated that his back and 
condition limited his ability to work as a jet engine 
mechanic as he could no longer perform duties such as 
lifting and climbing.  However, the Veteran explained that 
he switched jobs and was employed in an office-type job and 
was able to perform his duties, although there were times he 
had to rest his head from neck pain.  During this same 
examination, the Veteran denied any interference with daily 
activities form the carpal tunnel syndrome.  As the issue 
was not raised by the record or the Veteran, a remand for 
adjudication of entitlement to TDIU as part of the increased 
rating claim is not necessary.


ORDER

An initial evaluation in excess of 20 percent for 
lumbosacral spine disease, status post laminectomy and 
diskectomy, L5-S1, is denied.

An initial evaluation in excess of 20 percent for cervical 
spine pain with degenerative joint disease is denied.

An initial evaluation in excess of 10 percent for carpal 
tunnel syndrome of the left hand is denied.

An initial compensable evaluation for carpal tunnel syndrome 
of the right hand is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


